Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	The preliminary amendment of 28 September 2020, in which claims 13-17 have been cancelled, and claims 9, 22-25 have been amended, is acknowledged.
 	Claims 1-12, 18-25 are pending in the instant application.
 	Claims 1-12, 18-25 are being examined herein.
 	The interview conducted on 13 December 2021 with Attorney Joy Lynn Nemirow and Attorney Lorna Tanner (interview summary attached) did not produce agreement on allowability. Applicant’s proposed amendment of 23 November 2021 fails to place the application in condition for allowance; as a result, the amendment to the claims of 23 November 2021 is not entered.
Priority
The instant application is a Continuation of the U.S. Patent Application 16/184,922, filed on 8 November 2018, now abandoned, claiming the benefit of European Patent Application No. 17306890.0, filed on 21 December 2017. A certified copy of the priority document, in English, has been submitted on 1 October 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2020 is acknowledged and has been considered on 20 October 2021. 


Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (Lancet 2010, 376, 1476-1484, cited in IDS).
Ong (Lancet 2010, 376, 1476-1484) teaches a method for treating Ehlers-Danlos syndrome, comprising administering to a patient in need thereof a 100 mg daily dose of 
celiprolol was started at 100 mg daily dose and was uptitrated by 100 mg steps (titrated to 200 mg/day, 300 mg/day and 400 mg per day) every six months.
Ong teaches (page 1477, left column, first paragraph under study design) that the patients were assigned to a 5-year intervention, which is consistent with celiprolol being administered daily for 5 years.
Thus, the method taught by Ong teaches a celiprolol dose escalation as follows:
100 mg/day for 6 months, 200 mg/day for 6 months, 300 mg/day for 6 months, 400 mg/day until the 5-year intervention point is reached.
As such, the 400 mg daily dose of celiprolol was administered for at least one year, as in instant claims 9, 22.
Ong teaches (page 1477, right column, under Panel: Enrolment Criteria, Inclusion Criteria) that celiprolol was administered to 15-65 year old patients, as in instant claims 11, 24. 
Ong teaches (page 1477, left column, first paragraph under study design) that celiprolol was administered twice daily, as in instant claims 7, 8, 20, 21.
Ong teaches (page 1477, left column, first paragraph under study design) that the patients were monitored and, in case of excessive response or intolerance, uptitration was postponed or the drug was downtitrated.
Ong does not teach the method, where the daily dose of 100 mg celiprolol is increased to 400 mg/day within six months, as in instant claim 1; where at least a 100 mg daily dose increase is made within two months, as in instant claim 2; or where at least a 200 mg daily dose increase 
Ong does not teach the method, where the patient is 10 years old, as in instant claims 12, 25.
Ong does not teach an initial daily dose of celiprolol of 91.25 mg (or its equivalent 100 mg hydrochloride salt), followed by uptitration every month by steps of 91.25 mg to a maximum dose of 365 mg per day, as in instant claims 6-12, 18-25.

It would have been obvious to a person of ordinary skill in the art to use the teachings of Ong to arrive at the instantly claimed dosing schedule of celiprolol used in a method of treating Ehlers-Danlos syndrome in a patient in need thereof. The person of ordinary skill in the art would have explored a celiprolol dosing regimen encompassing dose escalation based on patient monitoring, starting from the initial 100 mg celiprolol (commercially available celiprolol is hydrochloride salt, thus 100 mg celiprolol in Ong is actually 100 mg celiprolol hydrochloride salt, which reads on instant claims 18-25, and is equivalent to 91.25 mg celiprolol base in instant claims 6-12) daily taught by Ong to the 400 mg daily taught by Ong, with dose maintenance at the maximum of 400 mg/day up to 5 years, and would have varied the dose escalation period, so that the maximum therapeutic dose of 400 mg taught by Ong is reached faster, and the maximum maintenance dose of 400 mg/day is administered for a longer period of time, with the expectation of achieving therapeutic effect. 
With respect to duration and frequency of treatment, it is typical for skilled clinicians to monitor subjects in order to determine when the treatment is providing therapeutic benefit, and to determine whether to increase or maintain/decrease dosage, increase or maintain/decrease 
Further, initiating treatment at a younger age, 10 years old instead of 15 years old (taught by Ong), provides additional benefit for the patient. Furthermore, continuing to administer the maximum dose/dose maintenance for at least 5 years is expected to result in therapeutic effect for longer time, which is benefic to the patient. 
Further, the person of ordinary skill in the art would have optimized the amount of celiprolol dosed per day to arrive at the values in instant claims 6-10 (91.25 mg/day to 365 mg/day), because determining the dose of active ingredient in order to achieve maximum therapeutic effect with the drug is considered routine for the skilled artisan. 
As such, claims 1-12, 18-25 are rejected as prima facie obvious.
Statutory Double Patenting
Claim Rejections- 35 USC 101
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 and 18-23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 and 18-23 of copending Application No. 17/472,499 (cited in PTO-892). Claims 1-12, 18-23 of this application are patentably indistinct from claims 1-12 and 18-23 of copending Application No. 17/472,499. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 18-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending U.S. Patent Application No. 16/879,511 (cited in PTO-892). 

The instant claims are drawn to a method for treating vascular Ehlers-Danlos syndrome, comprising administering to a patient in need thereof a 100 mg daily dose of celiprolol hydrochloride, or an equivalent amount of a pharmaceutically acceptable salt thereof, and increasing the daily dose to 400 mg. 
Claims 1-20 of co-pending U.S. Patent Application No. 16/879,511 are drawn to a method for treating vascular Ehlers-Danlos syndrome in a woman during pregnancy, during delivery, or during the peripartum period, the method comprising administering celiprolol, or a pharmaceutically acceptable salt thereof, to the woman during pregnancy, during delivery, or during the peripartum period, thereby treating vascular Ehlers-Danlos syndrome in the woman. 
The patient population in the instant claims encompasses any patient suffering from vascular Ehlers-Danlos syndrome, including pregnant women as in claims 1-20 of co-pending U.S. Patent Application No. 16/879,511. The person of ordinary skill in the art would have administered celiprolol to patients suffering from vEDS starting with the dose recited in claims of 16/879,511 100 mg/day (claim 2) and would have adjusted the daily therapeutic dose and the dosing schedule, i.e. the appropriate intervals of time for dose escalation, in order to reach the maximum dose safely for the patients, because such determination of therapeutic dose and dosing schedule is routine for the skilled artisan/clinician. It is typical for skilled clinicians to monitor subjects in order to determine when the treatment is providing therapeutic benefit, and to determine whether to increase or maintain/decrease dosage, increase or maintain/decrease administration frequency, discontinue treatment, resume treatment or make other alteration to 
As such, claims 1-20 of co-pending U.S. Patent Application No. 16/879,511 render obvious instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-12 and 18-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-17, 24-25 of co-pending U.S. Patent Application No. 17/472,499 (cited in PTO-892). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 13-17, 24-25 of co-pending U.S. Patent Application No. 17/472,499 render obvious the instant claims.
Claims 13-17, 24-25 of co-pending U.S. Patent Application No. 17/472,499 are drawn to a method for treating vascular Ehlers-Danlos syndrome with a starting daily dose of celiprolol of 90 to 110 mg/day (which is overlapping with the starting dose in the instant claim 1 of 80 to 100 mg/day) and increasing the daily dose to 360 to 440 mg (which is the same dose range as in instant claim 1) within six months. The person of ordinary skill in the art would have administered celiprolol to patients suffering from vEDS starting with the dose recited in claims 13-17, 24-25 of co-pending U.S. Patent Application No. 17/472,499 and would have adjusted the intervals of time for dose escalation, in order to reach the maximum dose safely for the patients, because such determination of dosing schedule is routine for the skilled artisan/clinician. 

Conclusion
	Claims 1-12, 18-25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.